DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered.
The claim amendment dated August 9, 2022 has been entered.  Claims 1-3, 5, 6, and 8 are canceled claims.  Claims 7 and 9 were amended.  Claims 4, 7, and 9-12 are pending.
The rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends set forth in the office action mailed May 23, 2022 is withdrawn due to the amendment dated August 9, 2022.
The rejection of claims 4, 7, and 9-12 under 35 U.S.C. 103 as being obvious over Lee et al. (WO 2015/093878 A1) for the specific reasons set forth in the May 23, 2022 office action is withdrawn.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 9-12 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. (WO 2015093878 A1).
Regarding claim 9 compounds of instant formula (1) with an instant “2-2” group, Lee et al. teaches general formula (2) as material for an EL device (see Lee par. 39-40):

    PNG
    media_image1.png
    261
    390
    media_image1.png
    Greyscale
.
The Lee et al. formula (2) corresponds to an instant claim 9 formula 1 compound of instant formula D-71 of instant claim 7

    PNG
    media_image2.png
    189
    175
    media_image2.png
    Greyscale

 where 
Lee formula (2) L1 is selected as single bond (see par. 30, 38), 
Lee formula (2) Ar1 is selected as phenyl (see par. 38), 
Lee formula (2) “b” is zero (see par. 38) and 
Lee formula (2) Y3 is selected as CR5 where R5 is heteroaryl (carbazole) (see Lee par. 16 and 19 and heteroaryl defined as including carbazolyl in par. 28) with the remainder “Y”s as carbon-containing.  
While Lee et al. does not appear show example compounds of formula (2) (corresponding to instant formula 1) where the variables are selected as the groups as discussed, which would result in a compound the same as instant “D-71”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed formula (2) compounds having the specifically selected groups, because Lee et al. expressly defines the groups as suitable for forming a formula (2) compound for a device.  One would expect to achieve a functional formula (2) compound within the disclosure of Lee et al. with a predictable result and a reasonable expectation of success.
	Regarding claim 4, Lee formula (2) Ar1 groups may include at least aryl phenyl per the inclusion of an instant “1-1” group (see par. 33, 39, 40).   
	Regarding instant claim 7, Lee et al. teaches a compound that corresponds to at least instant “D-71” as discussed above in this rejection.
Regarding claim 9, Lee teaches forming organic electroluminescent devices (see par. 8).  
Further regarding the claim 9 recitation of the luminescent material “for delayed fluorescence”, compounds disclosed within at least Lee formula (2) as discussed above are the same as compounds included with the instant claims. Same properties and capabilities would naturally flow from the same or similar material. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Further regarding claims 9 to 12 and the further inclusion of an instant formula (8) material in a device, Lee et al. teaches second host materials for a device may be used (see Lee claim 11 on page 51 to claim 12 starting at page 53).  Lee et al. teaches at least host compound “H2-8” on Lee page 54 of Lee claim 12 that is the same as instant compound “H-1” of instant claim 12:

    PNG
    media_image3.png
    148
    93
    media_image3.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected Lee compound H2-8 for inclusion in an organic electroluminescent device according to Lee et al., because Lee et al. specifically teaches the compound H2-8 as a second host material.  One would expect to achieve an operational device using materials within the disclosure of Lee et al. and also within instant formulas (1) and (8) with a predictable result and a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive. 
Applicant argues applicant’s formula 1 has been amended (in independent claim 9) to exclude formula “2-7” groups from being present in a formula 1 compound.  In response, the office submits Lee renders obvious further structures of Lee formula (2) that meet the requirements of a claimed formula 1 compound as discussed in the above rejection in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thomas, K. J., Lin, J. T., Tao, Y. T., & Chuen, C. H. (2002). Green and yellow electroluminescent dipolar carbazole derivatives: Features and benefits of electron-withdrawing segments. Chemistry of materials, 14(9), 3852-3859.
The reference discusses quinoxaline-containing and carbazole-containing derivatives (see Scheme 2, page 3854) for electroluminescent devices.  The reference is considered relevant to the field of the endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786